1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 18-CR-4683-GPC
12                                      Plaintiff,       ORDER DENYING MOTION TO (A)
13   v.                                                  DISMISS COUNTS 2 THROUGH 5
                                                         OF THE INDICTMENT AND (B)
14   JACOB BYCHAK, et al.,                               STRIKE WIRE FRAUD
15                                                       ALLEGATION FROM COUNT 1.
                                     Defendants.
16
                                                         (ECF No. 149.)
17
18         On January 23, 2020, Defendants Jacob Bychak, Mark Manoogian, Mohammed
19   Abdul Qayyum, and Petr Pacas (“Defendants”) filed a motion to dismiss counts two
20   through five of the Indictment charging four instances of wire fraud in violation of 18
21   U.S.C. §1343. (ECF No. 149.) On February 10, 2020, the Government filed a response.
22   (ECF No. 150.) On February 14, 2020, Defendants filed a reply. (ECF No. 151.) On
23   February 20, 2020, the Court held a hearing on the motion. (ECF Nos. 152, 157.)
24         Defendants argue that IP addresses are not “property” as the term is used under the
25   wire fraud statute and that, in the alternative, the IP addresses were not obtained by
26   means of a material misrepresentation directed at victims of the scheme. (Id.) Defendants
27   also argue that the Court should strike all wire fraud allegations in Count 1 of the
28                                                   1
                                                                                   18-CR-4683-GPC
1    Indictment for failure to state a wire fraud offense and lack of specificity. (Id.)
2          Following a full briefing and hearing schedule, the Court DENIES the motion to
3    dismiss counts two through five of the Indictment for failure to state an offense and the
4    motion to strike wire fraud allegations contained in count one. First, the Court finds that,
5    at this time, it lacks the factual record necessary to determine whether IP addresses
6    assigned prior to creation of the American Registry of Internet Numbers (ARIN) on
7    December 22, 1997 are “property” for the purposes of the wire fraud statute. 18 U.S.C. §
8    1343. Second, assuming arguendo that IP addresses are “property”, the Court finds that
9    the Indictment adequately alleges “an intent to obtain money or property from the victim
10   of the deceit,” i.e., the legacy IP address registrants. Lastly, the Court finds that the
11   charges of the Indictment are alleged with sufficient specificity.
12   I.    Background
13         A.     The Indictment
14         On October 31, 2018, the Government filed the Indictment which charges that,
15   from December 2010 to September 2014, Defendants conspired with each other to
16   commit wire fraud and felony electronic mail fraud. (ECF No. 1.) Defendants are each
17   charged with one count of conspiracy to commit offenses against the United States,
18   specifically, wire fraud and electronic mail fraud, in violation of 18 U.S.C. § 371; four
19   counts of wire fraud, in violation of 18 U.S.C. § 1343; and four counts of electronic mail
20   fraud, in violation of 18 U.S.C. §§ 1037(a)(5), (b)(2)(C), and 18 U.S.C. § 2. (ECF No. 1.)
21         As to the conspiracy, the Indictment charges three “objects of the conspiracy”:
22   identifying or paying to identify “blocks of Internet Protocol (IP) addresses called
23   ‘netblocks’ that were registered to others and appeared to be inactive,” creating and
24   sending “letters to Internet hosting companies fraudulently stating the letter bearer had
25   been authorized by the registrants of the inactive IP addresses to use the IP addresses,”
26   and using “the fraudulently acquired IP addresses to send commercial email (‘spam’)
27   messages.” (Id. at ¶ 2(a)-(c)).
28                                                  2
                                                                                      18-CR-4683-GPC
1          The Indictment sets out two overt acts of the conspiracy. First, the Indictment
2    charges that, “[o]n or about August 25, 2013, in San Diego, California defendant
3    MOHAMMED ABDUL QAYYUM created a letter which fraudulently purported to
4    authorize the use of a netblock not registered to the conspirators and emailed the letter to
5    defendants MARK MANOOGIAN and JACOB BYCHAK.” (Id. at ¶ 3(a)). Second, the
6    Indictment charges that “[o]n or about January 13, 2014, in San Diego, QAYYUM
7    emailed BYCHAK, MANOOGIAN, and others that he was preparing network
8    connections and would advise when a netblock purchased from a company employing
9    Daniel Dye was ready to send commercial emails.” (Id. at ¶ 3(b)).
10         As to the wire fraud counts, the Indictment charges that Defendants “devised a
11   material scheme and artifice to defraud, and for obtaining money and property by means
12   of materially false and fraudulent pretenses, representations and promises, did . . .
13   transmit and cause to be transmitted by means of wire communication in interstate
14   commerce the writings, signs and signals below for purposes of executing the scheme and
15   artifice to defraud.” (Id. at ¶ 4.) The Indictment alleges four acts in furtherance of the
16   scheme, namely, that Defendants (a) “searched for IP addresses registered to third parties
17   that appeared to be inactive;” (b) “created and sent letters to Internet hosting companies
18   fraudulently making it appear that the registrant of the IP addresses had authorized the
19   defendants’ use of the IP addresses;” (c) “used the IP addresses to send commercial email
20   messages knowing they did not obtain control of the IP addresses from the true registrant
21   or the legitimate successor in interest;” and (d) “concealed their use of the IP addresses to
22   send ‘spam’ emails by using business names, post office boxes, and email addresses
23   under different names.” (Id. at ¶¶ 5–8.)
24         The Indictment charges four interstate wire communications:
25    Count    Date         From          To             Description
26    2        11-11-13     San Diego     Oklahoma       PayPal wire transfer of $600 for
                                                         hosting of ECT netblock.
27
28                                                 3
                                                                                     18-CR-4683-GPC
1     3        1-9-14       San Diego      Oklahoma      PayPal wire transfer of $600 for
                                                         hosting of Telalink netblock.
2
      4        2-28-14      San Diego      Oklahoma      PayPal wire transfer of $600 for
3                                                        hosting of MooreSolutions netblock.
4     5        3-10-14      San Diego      Oklahoma      PayPal wire transfer of $600 for
                                                         hosting of Telalink netblock.
5
     (Id. at ¶ 8.) The Indictment further charges four counts of electronic mail fraud and
6
     criminal forfeiture allegations not at issue here. (Id. at ¶¶ 9–14.)
7
     II.   Legal Standard on Motion to Dismiss for Failure to State an Offense
8
           Federal Rule of Criminal Procedure (“FRCP” or “Rule”) 7 requires that an
9
     indictment contain a “plain, concise, and definite written statements of the essential facts
10
     constituting the offense charged.” FED. R. CRIM. P. 7(c)(1). An indictment must also
11
     “furnish the defendant with a sufficient description of the charges against him to enable
12
     him to prepare his defense, to ensure that the defendant is prosecuted on the basis of facts
13
     presented to the grand jury, to enable him to plead jeopardy against a later prosecution,
14
     and to inform the court of the facts alleged so that it can determine the sufficiency of the
15
     charge.” United States v. Cecil, 608 F.3d 1294, 1297 (9th Cir. 1979).
16
           Under Rule 12, a defendant may move to dismiss an indictment on the ground that
17
     the indictment “fail[s] to state an offense.” FED. R. CRIM. P. 12(b)(3)(B)(v). An
18
     indictment’s failure to detail each element of the charged offense generally constitutes a
19
     “fatal defect.” United States v. Keith, 605 F.2d 462, 464 (9th Cir. 1979); United States v.
20
     Holmes, No. 5:18-CR-00258-EJD, 2020 WL 666563, at *12 (N.D. Cal. Feb. 11, 2020)
21
     (quoting United States v. Carroll, 2015 WL 2251206, at *1 (N.D. Cal. May 13, 2015)
22
     (“An indictment fails to state an offense if it does not allege facts which, if proven, would
23
     constitute a violation of the statute, rule, regulation, or other provision of law that the
24
     defendant is alleged to have violated.”)).
25
           On a motion to dismiss an indictment, a court must accept the allegations in the
26
     indictment as true and “analyz[e] whether a cognizable offense has been charged.”
27
28                                                  4
                                                                                     18-CR-4683-GPC
1    United States v. Boren, 278 F.3d 911, 914 (9th Cir. 2002). “In ruling on a pre-trial motion
2    to dismiss an indictment for failure to state an offense, the district court is bound by the
3    four corners of the indictment.” Id. A motion to dismiss an indictment can be determined
4    before trial “if it involves questions of law rather than fact.” United States v. Shortt
5    Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir.), cert. denied, 478 U.S. 1007 (1986).
6    III.   Discussion
7           A.      The Court Lacks the Necessary Facts to Adjudicate Whether IP
8                   Addresses Are “Property” Under the Wire Fraud Statute.
9           Counts 2 through 5 allege four acts of wire fraud in violation of 18 U.S.C. § 1343.
10   (ECF No. 1.) To commit the offense of wire fraud, a defendant must use a wire in “any
11   scheme or artifice to defraud, or for obtaining money or property by means of false or
12   fraudulent pretenses, representations, or promises.” 18 U.S.C. § 1343. The Parties dispute
13   whether the IP netblocks at issue in the Indictment constitute “property” for the purposes
14   of wire fraud. (Compare ECF No. 149-1 at 12–17 with ECF No. 150 at 5–11.)
15          The Court’s ability to adjudicate this dispute, however, is frustrated by an
16   antecedent issue: the need for an adequate factual record. Defendants provide what they
17   view as facts necessary to make this determination through the attachments to their
18   motion. (See generally ECF No. 149-2.) 1 The Government objects to Defendants’
19   attachments, arguing that the Court’s scope of review on a motion to dismiss the
20   Indictment for failure to state an offense is limited to the “four corners” of the Indictment.
21   (ECF No. 150 at 5–6.) Defendants reply that the Court can properly consider undisputed
22   facts in the record and must decide Defendants’ motion if it finds the disputed factual
23   issues are entirely segregable from the evidence to be presented at trial. (ECF No. 151 at
24
25
     1
       Defendants’ motion includes 145 pages of attachments: an affidavit from Defense Counsel Naeun Rim,
26   three Registry Service Agreements (“RSA”) with the American Registry for Internet Numbers, Ltd
     (“ARIN”), five papers, articles, and letters, and one transcript from a hearing in this matter dated April
27   30, 2019. (ECF No. 149-2, Exs. A–I.)
28                                                       5
                                                                                              18-CR-4683-GPC
1    5–6). Thus, as a threshold matter, the Court must determine if it can go beyond the
2    indictment and properly consider outside facts necessary to decide this issue pre-trial.
3    The Court finds that it cannot.
4           As previously explained, in deciding a pre-trial motion to dismiss an indictment
5    for failure to state an offense, “the district court is bound by the four corners of the
6    indictment.” Boren, 278 F.3d at 914 (citations omitted). That is because the challenge to
7    an Indictment does not assess the veracity of its claims or test the evidence, but merely
8    challenges whether an alleged charge is “sufficient on its face.” United States v. Jensen,
9    93 F.3d 667, 669 (9th Cir. 1996). In other words, “[t]he indictment either states an
10   offense or it doesn’t.” Boren, 278 F.3d at 914. Accordingly, the Court “should not
11   consider evidence not appearing on the face of the indictment.” Jensen, 93 F.3d 667, 669
12   (9th Cir. 1996) (quoting United States v. Marra, 481 F.2d 1196, 1199–1200 (6th Cir.
13   1973)).
14         As such, the Court cannot consider the documents attached to Defendants’ motions.
15   See, e.g., United States v. Yang, No. 16-CR-00334-LHK, 2019 WL 5684527, at *4 (N.D.
16   Cal. Nov. 1, 2019) (declining to consider visa documents in a prosecution for visa fraud
17   under 18 U.S.C. 1546(a) which were not included in the indictment and which would have
18   to be judicially noticed); United States v. Kail, No. 18-CR-00172-BLF, 2018 WL 6511154,
19   at *2 (N.D. Cal. Dec. 11, 2018) (declining to consider search warrants unsealed at prior
20   hearing, and interrogatories from a parallel civil case, in deciding a motion to dismiss the
21   indictment of a wire fraud prosecution for deprivation of honest services because those
22   documents were outside the four corners of the indictment); United States v. Franklin, No.
23   1:15-cr-00242-BLW, 2016 WL 4033105 (D. Idaho July 27, 2016) (declining to “scrutinize
24   the grand jury transcript” as beyond the four corners of the indictment in a prosecution for
25   wire fraud).
26         In addition, though the Indictment “must be read to include facts which are
27   necessarily implied and construed according to common sense with an appreciation of
28                                                  6
                                                                                     18-CR-4683-GPC
1    existing realities,” see United States v. Inryco, Inc., 642 F.2d 290, 294 (9th Cir. 1981), the
2    Court finds that the instant subject matter – the contours of how legacy IP addresses
3    function – requires a technical, factual predicate than cannot be simply inferred from
4    “existing realities.” (See ECF No. 160 at 6.) Likewise, the facts cited by Defendants as
5    “undisputed” are insufficient to decide the instant motion now, and themselves run afoul
6    of Boren’s mandate that the Court not look beyond the “four corners” of the Indictment.
7    (ECF No. 151 at 6); cf. United States v. Phillips, 367 F.3d 846, 855 (9th Cir. 2004) (noting
8    that a court may consider undisputed facts in deciding a pre-trial motion).
9           Without an agreed upon technical or factual predicate, the Court is unable to
10   determine whether IP address netblocks qualify as property under the Kremen multi-factor
11   test. Kremen v. Cohen, 337 F.3d 1024, 1030 (9th Cir. 2003) (“First, there must be an
12   interest capable of precise definition; second, it must be capable of exclusive possession or
13   control; and third, the putative owner must have established a legitimate claim to
14   exclusivity.”) Here, the Indictment does not provide facts necessary to adequately assess
15   how IP addresses assigned prior to the creation of ARIN function with reference to
16   traditional principles of property law. Cf. Carpenter v. United States, 484 U.S. 19, 25
17   (1987) (citing Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1001–04 (1984)) (evaluating
18   whether confidential business information had “long been recognized as property”); United
19   States v. Sadler, 750 F.3d 585, 592 (6th Cir. 2014) (“Nor can it plausibly be said that the
20   right to accurate information amounts to an interest that has long been recognized as
21   property”) (quotation omitted); United States v. Henry, 29 F.3d 112, 115 (3d Cir. 1994)
22   (“[T]o determine whether a particular interest is property for purposes of the fraud statutes,
23   we look to whether the law traditionally has recognized and enforced it as a property
24   right.”).
25          The Court also declines to supplement the evidentiary record pre-trial by ordering a
26   hearing on the issue of whether IP addresses constitute property for the purposes of 18
27   U.S.C. § 1343. It is not common practice for district courts to order such hearings when
28                                                 7
                                                                                    18-CR-4683-GPC
1    deciding whether a wire fraud Indictment alleges “property.” See, e.g., United States v.
2    Middendorf, No. 18-CR-36-JPO, 2018 WL 3443117, at *9 (S.D.N.Y. July 17, 2018)
3    (finding pre-trial, and without an evidentiary hearing, that the Public Company Accounting
4    Oversight Board’s confidential list of planned audits constitutes intangible “property” for
5    the purposes of wire fraud); United States v. Alkaabi, 223 F. Supp. 2d 583, 588 (D.N.J.
6    2002) (finding pre-trial, and without an evidentiary hearing, that a testing company had no
7    property interest in “maintaining the integrity of its testing process”); United States v.
8    Riggs, 739 F. Supp. 414, 416–17 (N.D. Ill. 1990) (finding pre-trial, and without an
9    evidentiary hearing, that a computer text file containing information pertaining to the Bell
10   South Telephone Company’s enhanced 911 system for a handling emergency calls was
11   “property” for the purpose of a wire fraud indictment).
12         Holding an evidentiary hearing in this context, moreover, would require the Court
13   to consider factual issues “substantially founded upon and intertwined with evidence
14   concerning the alleged offense.” Shortt Accountancy Corp., 785 F.2d at 1452. For example,
15   in considering whether legacy IP addresses are property, the Court might assess, among
16   other questions, what limitations exist on a legacy registrant’s use of an IP address, to what
17   extent such use is not “exclusive,” how third parties necessary to the transfer of information
18   on the internet (e.g., holding companies, internet service providers) may interfere with a
19   legacy registrant’s use of an IP address, how a legacy IP address can be transferred, what
20   it means for an IP address to be active or inactive, and what one would need to know to
21   engage in the use, transfer, or activation of a legacy IP address. These factual questions are
22   a far cry from issues typically segregable for consideration pre-trial. See United States v.
23   Sharma, No. 2:17-CR-00055-TLN, 2019 WL 2285393, at *2 (E.D. Cal. May 29, 2019)
24   (quoting United States v. Nukida, 8 F.3d 665, 669 (9th Cir. 1993)) (cataloguing such issues,
25   including “former jeopardy, former conviction, former acquittal, statute of limitations,
26   immunity, [and] lack of jurisdiction”). And, by Defendants’ own account of the likely
27
28                                                 8
                                                                                    18-CR-4683-GPC
1    issues at trial, 2 it is difficult to see how an evidentiary hearing entailing these questions
2    would not lead the Court to engage in factfinding that “invade[s] the province of the
3    ultimate finder of fact.” Nukida, 8 F.3d at 669 (quoting Shortt Accountancy Corp., 785 F.2d
4    at 1452).
5           Limiting itself to the four corners of the Indictment, the Court is unable to determine
6    whether the IP netblocks at issue in the Indictment constitute “property” for the purposes
7    of the wire fraud statute at this time. Consequently, the Court DENIES Defendants’ motion
8    to dismiss counts two through five for failure to state an offense.
9           B.     Defendants Obtained the IP Addresses from the Victims of the Deceit.
10          Defendants offer an alternative argument to support their motion to dismiss which
11   focuses on the adequacy of allegations of the charged scheme to defraud.
12          Claims of wire fraud under 18 U.S.C. § 1343 require three elements: (i) the
13   formation of a scheme to defraud, (ii) the use of the mails or wires in furtherance of that
14   scheme, and (iii) the specific intent to defraud. Eclectic Props. E., LLC v. Marcus &
15   Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014). Here, Defendants also attack the third
16   element by contending that the Indictment fails to allege that Defendants “intended to
17   obtain money or property from the victim of the deceit.” (ECF No. 149-1 at 17 (quoting
18   United States v. Lew, 875 F.2d 219, 221 (9th Cir. 1989) (emphasis added)). Specifically,
19   Defendants assert that the two allegedly deceptive acts offered by the Indictment – (1)
20   providing letters of agreement to hosting companies and (2) using domain names to
21   “conceal” their use of the IP addresses from the internet service providers – are targeted
22   towards entities who do not have property rights over the IP addresses. (Id. at 17–19.)
23
24   2
       Defendants offer that the “dispute at trial will revolve around whether Defendants were duped into
25   believing they were legitimately purchasing IP addresses from the Government’s cooperating witness
     Daniel Dye, or whether, as the Government alleges, Defendants decided to jeopardize their jobs and
26   reputations (and in the case of Mr. Qayyum and Mr. Pacas, their immigration status) by purchasing IP
     addresses they knew to be stolen, even though doing so afforded them no personal benefit or economic
27   gain.” (ECF No. 149-1 at 6.)
28                                                     9
                                                                                          18-CR-4683-GPC
1          The Government responds that the “fact that the true registrants [of the IP
2    netblocks] and the upstream providers were both ‘victims’ of Defendants’ fraud is legally
3    inconsequential.” (ECF No. 150 at 13.) Rather, because the IP addresses require an
4    intermediary hosting company to be used, Defendants’ deception of the hosting
5    companies furthers a scheme ultimately intended to defraud the IP registrants. (Id. at 12–
6    15.) Here, for the subsequent reasons, and assuming without deciding that IP addresses
7    are “property,” the Court agrees with the Government that IP registrants are also
8    “victims” of the scheme and finds that, as described in the Indictment, Defendants’
9    alleged deceptive conduct was intended to deprive IP registrants of their exclusive use of
10   their assigned IP addresses.
11         To delineate the proper scope of wire fraud in this instance, it is helpful to set out
12   the relevant precedents informing the Court’s conclusion. In McNally, the Supreme Court
13   originally recognized that the conduct penalized by the wire fraud statute was “the
14   deprivation of something of value by trick, deceit, chicane or overreaching.” McNally v.
15   United States, 483 U.S. 350, 358 (1987) (quoting Hammerschmidt v. United States, 265
16   U.S. 182, 188 (1924)). In Lew, the Ninth Circuit applied the McNally rule to reverse an
17   immigration attorney’s conviction for wire fraud on the basis that the deceitful conduct at
18   issue – a fraudulent visa application to the government – was not directed at the person or
19   entity from whom the property (here, attorney fees) was obtained, i.e., the defendant’s
20   clients. Lew, 875 F.2d at 221. In other words, the Court found that the attorney lacked “an
21   intent to obtain money or property from the victim of the deceit,” i.e., the United States
22   government. Id. at 222.
23         The Ninth Circuit has not applied that rule, however, to limit and require a
24   defendant to make the false representation to the property holder. Rather, as the Ninth
25   Circuit explained in Ali, defendants may be liable if their deceitful conduct was “part of a
26   larger scheme to defraud” a person of his property, even if they did not make a specific
27   false statement to that person. United States v. Ali, 620 F.3d 1062, 1070–71 (9th Cir.
28                                                10
                                                                                    18-CR-4683-GPC
1    2010) (finding defendants deprived Microsoft of revenue by acquiring its software
2    licenses for re-sale under false pretenses, “even if there were no specific false statements
3    made to Microsoft.”) After all, under “the [wire] fraud statute the government is not
4    required to prove any particular false statement was made” because “there are alternative
5    routes to a [wire] fraud conviction, one being proof of a scheme or artifice to defraud,
6    which may or may not involve any specific false statements.” Id. (quoting United States
7    v. Munoz, 233 F.3d 1117, 1131 (9th Cir. 2000) (citations omitted), superseded by statute,
8    18 U.S.C. § 1341); Carpenter, 484 U.S. at 25 (“The mail and wire fraud statutes share the
9    same language in relevant part, and accordingly we apply the same analysis to both sets
10   of offenses here.”).
11         Likewise, if a defendant’s deceitful conduct indirectly deprives a victim of money
12   or property, the defendant’s conduct is chargeable as wire fraud. See United States v.
13   Bonallo, 858 F.2d 1427, 1434 (9th Cir. 1988) (affirming defendant’s conviction on the
14   basis that he indirectly deprived a bank of its money because “the Bank . . . was obliged
15   to reimburse [its] customers” after defendant fraudulently withdrew money from various
16   customer accounts and misrepresented those transactions to the Bank by manipulating its
17   data.); see also United States v. Dowie, 411 F. App’x 21, 28 (9th Cir. 2010) (citations
18   omitted) (“A defendant may be guilty of fraud where the deceived party is indirectly
19   deprived of money or property as a result of the fraud.”)
20         In light of Lew and Ali, Defendants acknowledge that a person “can be the target of
21   deceit even without being the recipient of a direct misrepresentation,” but argue that the
22   Indictment fails to allege as much here. (ECF No. 151 at 13 n.8.) The Court disagrees
23   with Defendants. Here, the Indictment properly alleges a scheme wherein Defendants’
24   deceitful conduct indirectly deprived the legacy IP registrants of their IP addresses. In
25   other words, Defendants’ charged misconduct was “part of a larger scheme to defraud”
26   and thus indirectly defrauded the legacy IP registrants. Ali, 620 F.3d at 1070–71; Bonallo,
27   858 F.2d at 1434.
28                                                11
                                                                                   18-CR-4683-GPC
1          In the instant case, the Indictment tracks the language of 18 U.S.C. § 1343 in
2    charging that Defendants “devised a material scheme and artifice to defraud, and for
3    obtaining money and property by means of materially false and fraudulent pretenses,
4    representations and promises . . .” (ECF No. 1 at ¶ 4.) The Indictment then offers four
5    steps to the scheme: (1) searching for inactive IP addresses, (2) sending letters to hosting
6    companies while “making it appear that . . . defendants’ use of the IP addresses” had been
7    “authorized,” (3) sending spam with those IP addresses, and (4) hiding their misconduct.
8    (Id. at ¶¶ 5–8.)
9           In light of this language, Defendants’ allegedly deceptive letters had the ultimate
10   objective of perpetuating a fraud against the legacy IP address registrant. Under this
11   theory, the inactive IP addresses could not have been used to send spam but for the
12   hosting companies’ authorization. (Id. at ¶ 6.) Hence, the letters were a necessary step
13   towards the completion of the scheme. That Defendants also allegedly concealed their
14   misconduct “by using business names, post office boxes, and email addresses under
15   different names” likewise furthers the overall scheme. Even if not directly conveyed to
16   the legacy IP address registrants, Defendants’ concealment would tend to reduce the
17   likelihood that the scheme would be discovered. (Id. at ¶ 8.) And, that Defendants
18   allegedly acted “knowing they did not obtain control . . . from the true registrant or the
19   legitimate successor in interest,” (Id. at ¶ 6), underscores how each step charged in the
20   Indictment – including the four listed wire transfers, (Id. at ¶ 8) – are all “part[s] of a
21   larger scheme to defraud” the legacy IP address registrants. Ali, 620 F.3d at 1070–71.
22          Contrary to Defendants’ arguments, this conclusion comports with the holdings of
23   Lew and Avis, as well as Carpenter, Bonallo, and Downey. In Lew, the Ninth Circuit
24   observed that nothing in the jury charge required the jury to find that the defendant
25   attorney had made any misrepresentations to his clients. Lew, 875 F.2d at 222.
26   Consequently, the conviction punished conduct not within the reach of § 1341 in that the
27   attorney did not necessarily obtain his clients’ fees by fraud. In contrast, in Ali, the Court
28                                                  12
                                                                                      18-CR-4683-GPC
1    found that, even though defendants did not make any misrepresentations to Microsoft,
2    their conduct necessarily, and indirectly, deprived Microsoft of “revenue when the
3    products were sold at a discount as a result of the fraud.” Ali, 620 F.3d at 1068. Hence,
4    the scheme necessarily resulted in a deprivation of Microsoft’s property. The facts in the
5    present case are similar to Ali in that the result of Defendants’ deceitful conduct was to
6    deprive the legacy registrants of their exclusive use of the IP addresses – even if the
7    deceptive conduct was immediately directed at a third party, like the hosting companies
8    or the internet service providers. The Court is thus satisfied that the third element of wire
9    fraud, a specific intent to defraud the victim, is adequately charged in the Indictment.
10   Eclectic Props. E., LLC, 751 F.3d at 997.
11         Defendants’ other arguments are unavailing. First, because the Indictment properly
12   charges that Defendants fraudulently and indirectly deprived the legacy IP registrants of
13   their IP addresses, the Court need not consider whether the upstream providers (i.e., the
14   hosting company, ISPs, or webmail companies) also have property interests in the IP
15   addresses under United States v. Bruchhausen, 977 F.2d 464, 468 (9th Cir. 1992). (Cf.
16   ECF No. 149-1 at 19–20; ECF No. 151 at 13.) Likewise, the Court is unpersuaded by
17   Defendants’ assertion that the Government’s theory of wire fraud fails because “neither
18   [defendants’ letters] nor a misleading domain or DBA name can be a means by which
19   one acquires an IP address.” (ECF No. 149-1 at 20) (emphasis in original). Rather, the
20   gravamen of the alleged scheme was to deprive the legacy IP address registrants of their
21   right to exclusively use the subject IP addresses, and that is sufficient to allege wire fraud
22   here as “exclusivity is an important aspect” of how IP addresses function. See Carpenter,
23   484 U.S. at 26–27 (“Petitioners cannot successfully contend . . . that a scheme to defraud
24   requires a monetary loss . . . it is sufficient that the Journal has been deprived of its right
25   to exclusive use of the information . . .”). Wire fraud, moreover, does not require “an
26   intent to permanently deprive a victim of money or property.” United States v. Miller,
27   No. 17-50338, 2020 WL 1317275, at *6 (9th Cir. Mar. 20, 2020) (citation omitted).
28                                                  13
                                                                                      18-CR-4683-GPC
1          Lastly, Defendants are mistaken that the charged misrepresentations were
2    immaterial because the hosting company was “indifferent to the LOAs’ authenticity.”
3    (ECF No. 149-1 at 19.) “‘[T]he government does not have to prove actual reliance upon
4    the defendant’s misrepresentations’ to satisfy materiality.” United States v. Lindsey, 850
5    F.3d 1009, 1014 (9th Cir. 2017) (Neder v. United States, 527 U.S. 1, 16 (1999)). Rather, a
6    misrepresentation is “material” where it has “a natural tendency to influence, or [is]
7    capable of influencing” the recipient, id. at 1014, and the Indictment’s allegations satisfy
8    this threshold. (See ECF No. 1 at ¶¶ 2.b, 3.a, 6, 7.)
9          C.     The Indictment Does Not Fail for Lack of Specificity.
10         Defendants attack the indictment for a third reason: a perceived lack of specificity.
11   Defendants’ motion confines the argument to a single footnote:
12         That Defendants are unable to discern from the Indictment the identity of the
           alleged victim is in itself improper. At minimum, an indictment must set
13
           forth “a sufficient description of the charges against [a defendant] to enable
14         him to prepare his defense, to ensure that the defendant is prosecuted on the
           basis of facts presented to the grand jury, to enable him to plead jeopardy
15
           against a later prosecution, and to inform the court of the facts alleged so
16         that it can determine the sufficiency of the charge.” United States v. Cecil,
           608 F.2d 1294, 1296 (9th Cir. 1979). An indictment that does not meet these
17
           requirements must be dismissed for lack of specificity. See Id.; FED. R. CR.
18         P. 12(b)(3)(B)(iii).
19   (ECF No. 149-1 at 18 n.11.); see also (ECF No. 151 at 13–14.)
20         Federal Rule of Criminal Procedure 7 requires that an indictment contain a “plain,
21   concise, and definite written statements of the essential facts constituting the offense
22   charged.” FED. R. CRIM. P. 7(c)(1). That standard is satisfied where the Indictment
23   “furnish[es] the defendant with a sufficient description of the charges against him to
24   enable him to prepare his defense, to ensure that the defendant is prosecuted on the basis
25   of facts presented to the grand jury, to enable him to plead jeopardy against a later
26   prosecution, and to inform the court of the facts alleged so that it can determine the
27   sufficiency of the charge.” United States v. Cecil, 608 F.3d 1294, 1297 (9th Cir. 1979).
28                                                 14
                                                                                   18-CR-4683-GPC
1    Thus, an Indictment survives where the it “adequately alleges the elements of the offense
2    and fairly informs the defendant of the charge;” the Government need not “prove its
3    case” at this stage. United States v. Buckley, 689 F.2d 893, 897 (9th Cir. 1982).
4          As noted, the essential elements of wire fraud are threefold: (1) a scheme to
5    defraud; (2) the use of a wire, radio, or television to further the scheme; and (3) a specific
6    intent to defraud. Lindsey, 850 F.3d at 1013. Here, the Indictment adequately puts
7    Defendants on notice of those elements.
8          A fair reading of the Indictment conveys that the Defendants are charged with
9    depriving the legacy IP registrants of their right to use the subject IP netblocks by
10   deceptive means, including letters sent to hosting companies and subsequent efforts to
11   conceal the scheme, and with the object of using the IP netblocks to send spam. (Id. at ¶¶
12   5–8.) The Indictment further notes the specific wire transfers at issue, identifies the
13   subject IP netblocks, and details specific acts in furtherance of the scheme as “overt acts”
14   of the conspiracy. (Id. at ¶¶ 3, 8, 9.) In contrast to the indictment in the matter cited by
15   Defendants, this Indictment plainly charges Defendants’ alleged misconduct in more
16   detail. See Cecil, 608 F.2d at 1294 (finding indictment inadequate where it provided no
17   detail above the language of the statute, except for providing the names of the
18   conspirators and the locations of the conspiracies); see also United States v. Holmes, No.
19   5:18-CR-00258-EJD, 2020 WL 666563, at *6 (N.D. Cal. Feb. 11, 2020) (stating that “the
20   Government need not allege in the indictment its case theory or the evidence underlying
21   the charges. The Government must only provide enough facts to apprise a defendant of
22   what defense should be prepared for trial. Hence, the Government need not allege
23   specific misstatements to meet the ‘fair notice’ requirement.”).
24         Thus, in sum, the Court finds that the Indictment provides sufficient detail to pass
25   muster under Federal Rule of Criminal Procedure 7 and United States v. Cecil.
26   IV.   CONCLUSION
27         For the foregoing reasons, the Court DENIES Defendants’ motion to dismiss
28                                                 15
                                                                                     18-CR-4683-GPC
1    counts two through five for failure to state an offense and the motion to strike wire fraud
2    allegations from count one. The Court finds that the factual record is currently inadequate
3    to adjudicate whether IP addresses constitute property. Also, assuming arguendo that IP
4    addresses are “property” under 18 U.S.C. § 1343, the Court finds that the Indictment
5    adequately alleges an intent to defraud the legacy IP address registrants. Lastly, the Court
6    finds that the Indictment provides sufficient specificity to allege the elements of the wire
7    fraud and permit Defendants the opportunity to prepare a defense.
8          Consequently, the Court further DENIES Defendants’ motion on these grounds,
9    noting that Defendants’ first argument is denied without prejudice.
10         IT IS SO ORDERED.
11         Dated: April 7, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                16
                                                                                   18-CR-4683-GPC
